Denying appeal and dismissing matter.
The Sterling Hardware Company has prayed an appeal to this Court from a judgment overruling its motion to cancel and discharge an attachment in favor of the Jeff Newberry Company in the amount of $102.24, and one in favor of the Powell Hackney Grocery Company in the amount of $125.34.
It is provided in Section 950-1 of the Statutes that the jurisdictional minimum in an action such as this is $200. We have frequently held that appellate jurisdiction can not be conferred by combining actions or amounts, no one of which is in itself of sufficient size to confer jurisdiction. Stearns Coal  Lumber Co. v. Unemployment Compensation Commission of Kentucky, 285 Ky. 249, 147 S.W.2d 382; Kramer v. Kramer,276 Ky. 504, 124 S.W.2d 744; Central Wholesale Co. v. Yaden, 261 Ky. 703, 88 S.W.2d 693, and cases cited therein.
Wherefore, the appeal is denied and the matter dismissed.